PER CURIAM.
Petitioner seeks review of In re Forfeiture of 1979 Toyota Corolla, 424 So.2d 922 (Fla. 4th DCA 1982), on the basis of conflict with Griffis v. State, 356 So.2d 297 (Fla.1978), and One 1978 Lincoln Versailles v. State, 388 So.2d 1383 (Fla. 2d DCA 1980). We granted discretionary review in accordance with article V, section 3(b)(3), Florida Constitution. The thrust of petitioner’s argument is that there is no nexus between the felony drug operation and the vehicle. Having heard oral argument and considered petitioner’s arguments, it is clear that there is no direct and express conflict with either Griffis or One 1978 Lincoln Versailles. Discretionary jurisdiction is withdrawn as having been improvidently granted.
It is so ordered.
ALDERMAN, C.J., and BOYD, OVER-TON, McDonald, EHRLICH and SHAW, JJ., concur.
ADKINS, J., dissents.